Exhibit XL Capital Ltd XL House One Bermudiana Road P.O. Box HM 2245 Hamilton HM JX Bermuda Phone: (441) 292-8515 Fax:(441) 292-5280 Press Release Contact: David Radulski Carol A. Parker Trott Investor Relations Media Relations (441) 294-7460 (441) 294-7290 XL CAPITAL LTD ANNOUNCES COMPLETION OF ITS 7.00% EQUITY SECURITY UNITS TRANSACTION HAMILTON, BERMUDA– February 17, 2009 XL Capital Ltd (“XL” or the “Company”) (NYSE: XL) announced today that it completed the remarketing of the $745 million aggregate principal amount of 5.25% Senior Notes due 2011 (the "Senior Notes") comprising part of its 7.00% Equity Security Units (the “ESUs”) and settled the forward purchase contract component of the ESUs.As a result of the ESU transactions as described below, XL's tangible book value of $12.88 as at December 31, 2008 would have increased by approximately $1.75 per ordinary share. The Company purchased all of the Senior Notes in the remarketing at an aggregate price of 100.25% of the aggregate principal amount thereof, in accordance with the terms of the ESUs.The Company will retire all of the Senior Notes that it purchased in the remarketing.The proceeds from the remarketing were used to satisfy the purchase price for the Company's Class A Ordinary Shares (the “Shares”) sold to holders of the ESUs pursuant to the forward purchase contracts.Each forward purchase contract provided for the sale by the Company of 0.3846 Shares at a price of $25.00. The settlement of the forward purchase contracts resulted in the Company’s sale of an aggregate of 11,461,080 Shares for an aggregate purchase price of $745 million. As a result of the settlement of the forward purchase contracts, the ESUs (formerly NYSE: “XL Pr X”) ceased to exist and are no longer traded on the New York Stock Exchange. This press release does not constitute an offer to sell or the solicitation of an offer to buy any securities. XL Capital Ltd, through its operating subsidiaries, is a leading provider of global insurance and reinsurance coverages to industrial, commercial and professional service firms, insurance companies and other enterprises on a worldwide basis.
